DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:  

After Non-Final Office action, Applicant filed an amendment with arguments;
All claims amended and new claims introduced,
Objections considered & “title” modified,
Rejections considered and claims linked properly,

Further prosecution of the amended claims and newly introduced claims revealed that some of the claim elements may not have been disclosed by any prior art as a whole. There are some prior art which provides “an object detection/diagnoser with a laminated type piezoelectric film multilayers to detect particles impacting on space vehicles”, with addressing some of the claimed limitations, however, fail to teach or render obvious ALL claim elements, providing either alone or in combination with other prior art of record; in regard to the amended independent claims 1 & 4-7  limitations. 

In regard to claims 1 & 4-7; Sasaki et al., US 20050269913 A1, taken either individually or in combination with other prior art of record fails to teach or render obvious as recited on amended & newly introduced independent claims 1& 4-7 ;
“A multi-layer insulation/ a spacecraft/ a damage diagnoser / a method of detecting an object  comprising: a plurality of layers that are laminated on each other, ... includes: a piezoelectric film provided in the detection layer ...”a pair of electrode parts installed on both surfaces of the piezoelectric film, one of the pair of the electrode parts being grounded and the other of the pair of the electrode parts being not grounded, wherein the detection layer is not installed on at least one end of the plurality of layers in a lamination direction in which the plurality of layers are laminated.”

Applicant’s arguments, see Applicant Arguments/Remarks pages 8-10, filed on 06/15/2022, with respect to claims 1, 2-6 have been fully considered and are persuasive;
- The objection of claims 4-6 under PCT Article 6 have been withdrawn,  
- The rejection of claims 1, 3-6 under 35 USC § 112(b), § 112(d) & § 103 have been withdrawn, 

Some of the closest prior art found on search which all are fail to disclose above limitations;
Sasaki et al., US 20050269913 A1, Piezoelectric element and piezoelectric device;
Remarks: Discloses a piezoelectric element with a multilayer body comprising an alternate stack of first internal electrodes and second internal electrodes with a piezoelectric layer in between each two of the first and second internal electrodes.
However, fails to disclose the claim elements at step 3 above.

Serna, US 5604431 A, Integrated Grid Particle Impact Detector,
Remarks: Discloses a particle detection system that is used to detect particles impacting on space vehicles, and to estimate impacting particle diameter,
However, fails to disclose the claim elements at step 3 above.

Rickman et al., US 20170205297 A1, teaches Micrometeoroid and Orbital Debris Impact Detection and Location Using Fiber Optic Strain Sensing and discloses,
Remarks: Discloses a strain-sensing apparatus to be attached to a micrometeoroid and orbital debris (MMOD) shielding layer and data collection equipment in communication with the strain-sensing apparatus  to detect an occurrence, a time, a location, and/or a severity of a MMOD strike on the MMOD shielding layer.,
However, fails to disclose the claim elements at step 3 above.

Katazawa et al., US 20110050258 A1, 	DEVICE FOR DETECTING SPACE OBJECTS
Remarks: Discloses a detection apparatus for an object flying in space for use in detection of the presence of an object flying in space, for example in an orbit revolving about the earth.,
However, fails to disclose the claim elements at step 3 above.

The Examiner reasoning based on this specific claim limitation clearly present in the allowed claims which is neither taught nor suggested by the prior art as a whole, either alone or in combination.

As a result, claims 1, 3-11 are allowed;
Claims 1 & 4-7 are allowed independent claims.
Claim 3 is allowed due to dependencies to the allowed claim 1.
Claim 8 is allowed due to dependencies to the allowed claim 4.
Claim 9 is allowed due to dependencies to the allowed claim 5.
Claim 10 is allowed due to dependencies to the allowed claim 6.
Claim 11 is allowed due to dependencies to the allowed claim 7.

Invention Drawings: 

    PNG
    media_image1.png
    610
    1065
    media_image1.png
    Greyscale
   
    PNG
    media_image2.png
    410
    810
    media_image2.png
    Greyscale
   
    PNG
    media_image3.png
    559
    727
    media_image3.png
    Greyscale
   
    PNG
    media_image4.png
    562
    744
    media_image4.png
    Greyscale
               
                            
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.









Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JALAL CENGIZ CODUROGLU whose telephone number is (408)918-7527. The examiner can normally be reached Monday -Friday 8-6 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hunter Lonsberry can be reached on 571-272-7298. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JALAL C CODUROGLU/Examiner, Art Unit 3665


/BEHRANG BADII/Primary Examiner, Art Unit 3665